Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Operation control apparatus”, “a unit configured to” in claim 1.
“Operation control apparatus” in claim 3.
“Vehicle control apparatus”, “communication device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "operation control apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being preceded by Tam et al (US Pub 2020/0080853 A1), hereafter known as Tam.

For Claim 4, Tam teaches A vehicle that runs around along a predetermined route ([0006], [0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode, ([0047] states that the vehicles can be manual or automatic) the vehicle comprising: 
a vehicle control apparatus configured to control running of the vehicle; and ([0024], [0027])
a communication device configured to, in response to an instruction from a boarding staff of the vehicle, provide the operation control apparatus with a notification that the vehicle switches the driving mode from the autonomous driving mode to the manual driving mode and runs in the manual driving mode, wherein: ([0027] states that changes made in the application of the invention, such as switching to manual control, can be shown through a display and having a driver make the decision.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.  ([0045-0047], it is stated that the vehicles can send and receive data to the base station regarding the current operating mode (autonomous or manual).  A change in that status would be a notification of a change. [0045] The unit that sends instructions to the vehicle can be the base station, 130, see figure 1.)
in the autonomous driving mode, the vehicle control apparatus is configured to control running of the vehicle such that the vehicle moves to a position designated by the operation control apparatus at time designated by the operation control apparatus; and ([0007-0009], [0028], a rendezvous time and location are chosen for the vehicles.  [0044-0046] states that both vehicles (or all vehicles) in a platoon can be autonomous)
in the manual driving mode, the vehicle control apparatus is configured to control running of the vehicle such that, during a set period of time from when the operation control apparatus has received the notification, the vehicle moves to a position designated by the operation control apparatus at time designated by the operation control apparatus.  ([0007-0009], [0028], a rendezvous time and location are chosen for the vehicles.  [0047] states that the vehicles can be manual or automatic, so even in the manual mode, the driver can bring the car to the designated position and time (rendezvous position and time).  The vehicle control apparatus does not control the vehicle in Tam’s manual driving mode, but considering that manual driving mode would entail manual driving, Tam’s invention meets the claim criterial because the vehicle control apparatus is configured to allow the driver to drive.  Additionally the “set period of time” could be the amount of time between now and the rendezvous time.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tam in light of Horstemeyer et al (US Pub 2004/0243664 A1), hereafter known as Horstemeyer.

For Claim 1, Tam teaches An operation control apparatus ([0113], [0115]) that controls operations of vehicles that run around along a predetermined route ([0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode, ([0047] states that the vehicles can be manual or automatic) the operation control apparatus comprising: 
a unit configured to send operation instructions to the vehicles running in the autonomous driving mode such that a time interval at which the vehicles running in the autonomous driving mode pass a selected point in the route is substantially constant;  ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions to the vehicle can be the base station, 130, see figure 1.)
a unit configured to receive, from any one of the vehicles running in the autonomous driving mode, a notification that the any one of the vehicles switches the driving mode into the manual driving mode and ([0045-0047], it is stated that the vehicles can send and receive data to the base station regarding the current operating mode (autonomous or manual).  A change in that status would be a notification of a change) runs in the manual driving mode in response to an instruction of a boarding staff; and ([0027] states that changes made in the application, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.)
a unit configured to send operation instructions to the vehicle of which the driving mode has switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicle having switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode pass a selected point in the route is substantially constant ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.  [0044] states that the lead vehicle can be in manual mode while the rear vehicle is automatic.) 
Tam does not teach in that communications are sent in a set period of time from when the operation control apparatus has received the notification.  
However, Horstemeyer does teach that communications are sent  in a set period of time from when the operation control apparatus has received the notification.  ([0304]  The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Horstemeyer’s method of waiting a time before sending more instructions because, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.

For Claim 2, modified Tam teaches An operation management system comprising: 
the operation control apparatus according to claim 1; and 
an operation management terminal that an operation management staff who manages the operations of the vehicles operates, ([0070]) 
and provide the operation management terminal with a notifications after receiving notifications ([0070])
Modified Tam does not teach wherein the operation control apparatus is configured to, after a set period of time has elapsed from when the operation control apparatus has received the notification, provide a notification that that the set period of time has elapsed.  
However, Horstemeyer does teach that communications are sent  after a set period of time has elapsed from when the response system has received the notification. ([0304]. The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Modified Tam’s vehicle control system and having a terminal with an operator with Horstemeyer’s method of waiting a time before sending a notification to have the terminal wait a time to notify an operator an amount of time has passed since a notification since, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.


For Claim 3, modified Tam teaches The operation management system according to claim 2, wherein the operation control apparatus further includes a unit configured to ([0045] The unit that sends instructions can be the base station, 130, see figure 1.), in response to an instruction from the operation management terminal, send an operation instruction to the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicles that continue running in the autonomous driving mode, other than the vehicle having switched from the autonomous driving mode to the manual driving mode, pass a selected point in the route is substantially constant.  ([0044-0046] states that both vehicles (or all vehicles) in a platoon can be autonomous and that when a platoon dissolves, it can attempt to make a new one with constant gaps.  [0027] states that changes made in the application, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, a lead vehicle leaving a platoon could be due to a driver deciding to do so, and taking manual control.  ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.)
Tam does not teach that the terminal that has received the notification that the set period of time has elapsed.
However, Horstemeyer does teach that communications are sent  after a set period of time has elapsed from when the response system has received the notification. ([0304]. The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Modified Tam’s vehicle control system and having a terminal with an operator with Horstemeyer’s method of waiting a time before sending a notification to have the terminal wait a time to notify an operator an amount of time has passed since a notification since, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.

For Claim 5, Tam teaches An operation control method comprising: 
a step of sending, by an operation control apparatus that controls operations of vehicles that run around along a predetermined route ([0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode ([0047] states that the vehicles can be manual or automatic), operation instructions to theTSN201810741US00 TFN180629-US21vehicles running in the autonomous driving mode such that a time interval at which the vehicles running in the autonomous driving mode pass a selected point in the route is substantially constant; ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.)
a step of receiving, from any one of the vehicles running in the autonomous driving mode, a notification that the any one of the vehicles switches the driving mode into the manual driving mode and runs in the manual driving mode ([0045-0047], it is stated that the vehicles can send and receive data to the base station regarding the current operating mode (autonomous or manual).  A change in that status would be a notification of a change.)  in response to an instruction of a boarding staff; and ([0027] states that changes made in the application of the invention, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.)
a step of sending operation instructions to the vehicle of which the driving mode has switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicle having switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode pass a selected point in the route is substantially constant. ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.  [0044] states that the lead vehicle can be in manual mode while the rear vehicle is automatic) 
Tam does not teach in that communications are sent in a set period of time from when the operation control apparatus has received the notification.  
However, Horstemeyer does teach that communications are sent  in a set period of time from when the operation control apparatus has received the notification.  ([0304]  The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Horstemeyer’s method of waiting a time before sending more instructions because, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al (US Pub 6,317,060 B1) relates to organizing buses on a route to keep them on schedule.
Kolhous et al (US Pub 9,182,764 B1) relates to cooperative autonomous vehicle driving.
Luckevich et al (US Pub 2019/0025857 A1) relates to communications while platooning.
Ricci et al (US Pub 2019/0279440 A1) relates to communications within fleets.
Shoval et al (US Pub 2020/0334987 A1) relates to allowing fleets to serve as public transportation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664